Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 06/22/2022 are acknowledged.
According to the Amendments to the claims, claim 1 has /have been amended, claims 3-4 and 8 has /have been cancelled, claims 11-23 has /have been added.  Accordingly, claims 1-2, 5-7 and 9-23 are pending in the application.  An action on the merits for claims 1-2, 5-7 and 9-23 are as follow.
The previous Claim Objections and 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims and the specification with no new matter added.

Reason for allowance
Regarding Independent Claim 1, the prior art of record Saito (JP 2004 174570 A) in view of Shimura (JP H04 187391 A) and Sugiyama (CN 104364044 A) disclose a method for manufacturing a joined body by joining an upper base material and a lower base material through a laser welding, the upper base material comprising an upper surface, a lower surface positioned on an opposite side of the upper surface, and an end surface positioned between an edge of the upper surface and an edge of the lower surface; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among an irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward the second side from the first peak area within the irradiation area of the laser beam”; even though Sugiyama teaches a laser welding method for manufacturing a joined body by joining an upper base material  and a lower base material through a laser welding, but Sugiyama did not exactly disclosed “wherein a laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among the irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward a side from the first peak area within the irradiation area of the laser beam” as claimed; and there is no motivation found to modify the prior art to obtain the claimed limitations.  With respect to claims 2, 5-7 and 9-14, the dependency on claim 1 makes them allowable.

Regarding Independent Claim 15, the prior art of record Saito (JP 2004 174570 A) in view of Shimura (JP H04 187391 A) and Sugiyama (CN 104364044 A) disclose a method for manufacturing a joined body by joining an upper base material and a lower base material through a laser welding, the upper base material comprising an upper surface, a lower surface positioned on an opposite side of the upper surface, and an end surface positioned between an edge of the upper surface and an edge of the lower surface; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among an irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward the second side from the first peak area within the irradiation area of the laser beam”; even though Sugiyama teaches a laser welding method for manufacturing a joined body by joining an upper base material  and a lower base material through a laser welding, but Sugiyama did not exactly disclosed “wherein a laser beam is set in such a manner that a first peak area on which an intensity of the laser beam irradiated is the highest among the irradiation area of the laser beam is formed, and that the intensity of the laser beam is lower toward a side from the first peak area within the irradiation area of the laser beam” as claimed; and there is no motivation found to modify the prior art to obtain the claimed limitations.  With respect to claims 16-23, the dependency on claim 15 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761